EXHIBIT 10.1

 

 

DIRECT RESPONSE PRODUCTION AGREEMENT

 

This AGREEMENT (the “Agreement”) is made this 30th day of June, 2015, (the
“Effective Date”), by and between Pacific Custom Video Productions, Inc., a
California Corporation, dba LAUNCH DRTV, located at 12211 W. Washington Blvd.,
2nd Floor, Los Angeles, CA 90066 (hereinafter referred to as “Producer”) and TK
SUPPLEMENTS, INC., a Delaware Corporation, located at 621 North Shady Retreat
Road, Doylestown, PA 18901 (hereinafter referred to as “Client”).

 

W I T N E S S E T H:

 

WHEREAS, Client has the right to cause to be produced a series of Direct
Response Commercials, as defined herein, designed to advertise the Product, as
defined herein;

 

WHEREAS, Producer is in the business of producing television Direct Response
Commercials, including scripting, pre-production, production and post-production
thereof, and can produce a commercial specifically created to advertise and sell
the Product; and

 

WHEREAS, Client desires to utilize the services of Producer to produce a
Commercial designed to advertise and sell the Product;

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties agree as follows:

 

1.Definitions.

 

The following terms as used herein shall have the following meanings:

 

(a)                “Direct Response Commercial” shall mean four (4) Commercials
whose respective length shall be 1:20, :60, :30 and :15 seconds, respectively,
in length, broadcast quality, videotape, fully-edited, generic (i.e., without
product ordering information) television commercials designed to sell the
Product by means of direct response by the customer, and any parts thereof.
Additional offers and creative test versions can be edited in at anytime at an
additional cost of $225 per hour, not including additional shooting or 3rd party
costs such as voice over talent, sound mix, etc., subject to Client approving in
advance incurring such additional costs.

 

(b)               “Product” shall mean that certain item currently entitled
“Legendz XL” and all components thereof (collectively and/or individually) and
such other goods and services (collectively and/or individually) as are
advertised and offered for sale in the Direct Response Commercials produced
hereunder.

 

(c)                “Term” of this Agreement shall mean the period commencing on
the Effective Date and continuing for as long as the Direct Response Commercial
is aired on TV by the Client or its agents anywhere in the world, in whole or in
part, in any medium now known or hereafter devised, and for one year thereafter.

 



1

 

  

(d)               “Territory” shall mean the United States.

 

 

2.The Commercial.

 

(a)                Subject to the provisions hereof, and commencing upon
Producer’s receipt of the first payment in good funds due to Producer hereunder,
Producer shall write the outline for, produce, and direct the four (4) Direct
Response Commercials.

 

(b)               The production schedule shall be determined by the mutual
agreement of the parties.

 

(c)                Producer shall not be liable to Client for expenses incurred
or losses suffered by Client by reason of delays, except material delays
resulting solely from causes within the sole control of Producer. Client shall
reimburse Producer for expenses incurred or losses suffered by Producer as a
result of delays caused by Client.

 

(d)               The Budget for the Commercial is set forth in Exhibit “A,”
annexed hereto and made a part hereof, and shall be paid by Client to Producer
as set forth in Paragraph 3 below, with the timeliness of the payments being of
the essence.

 

(e)                At no cost to Producer, Client promptly shall provide all
samples of Product to be used in the Commercial, including mockups, product
photos, and TV-ready comps of the Product, if necessary, to be used for shooting
purposes.

 

(f)                With regard to any materials created or generated by Producer
during the production process with regard to which the Producer seeks input or,
if required, approval from Client (including but not limited to Client’s input
and written approval on the show outline, script drafts, casting, set design, or
any interim or final edits) Client shall promptly provide Producer with Client’s
input or, if required, with Client’s approval, in writing. .

 

(g)                With respect to persons appearing in the Commercial
on-screen:

 

i.If so provided for in the Budget, Producer shall furnish and shall pay from
the Budget any non-celebrity, non-expert, and non-union talent appearing in each
Commercial, and shall furnish and shall reimburse the expenses of any persons
giving testimonials in each Commercial (but only if such persons are located in
Los Angeles, California), with Client obligated to furnish, to pay, and to
reimburse the expenses of all other persons appearing in each Commercial.

 

ii.Client shall furnish and shall pay all compensation due to any celebrities,
hosts, experts, and union talent appearing in each Commercial. Client also shall
obtain from all the aforesaid celebrities, experts, and union talent sufficient
agreements, permissions and releases, including, but not limited to, sworn
affidavits attesting to the truth and accuracy of their statements in the
Commercial and, to the extent necessary, to the substantiation supporting their
statements. Client shall provide copies of all such agreements, permissions,
releases, and affidavits to Producer promptly upon Producer’s request for same,
and in any event prior to any airing or display of each Commercial. Client also
is responsible for the expense of burning-in or adding any telephone number or
website address, subject to Client’s prior written approval of such expenses.

 



2

 

  

j.                    The Direct Response Commercials, all videotapes thereof,
the Master thereof, the script thereof (collectively, the “Production”), and all
rights in connection therewith, shall be the exclusive property of Client,
provided, however, that Producer may retain copies of the Production for
archival purposes and for the purposes set forth in subparagraph 2(i) below.
Client shall have the sole and exclusive right to copyright protection of the
Production, with the exception of Composer’s rights that may be licensed to
Client with regard to music used in each Commercial, and Producer shall have no
duty with respect to securing copyright protection therefore. However, all of
the foregoing is conditioned upon and subject to Client having fully performed
and complied with its obligations under Section 3 (a) of this Agreement.

 

k.                  Notwithstanding any other provision contained herein,
Producer shall have the right to use the Commercial in Producer’s promotional
reel, business plans and promotional materials, including without limitation,
brochures, advertisements, hand-outs, DVDs, CD-Roms and Internet websites, and
to copy and to provide third parties with copies of the Commercial, and to enter
the Commercial in industry competitions, festivals, and shows, all for
Producer’s publicity and promotional purposes. Solely in connection therewith,
Client hereby grants Producer a royalty free, fully paid up, worldwide license
to utilize Client’s intellectual property, including but not limited to,
copyrights, copyrightable material, trademarks, trademarkable material, trade
names, trade dress, patents and patentable material relative to the Product. The
foregoing limited license does not permit Producer to broadcast the Commercial
or grant sub-licenses to the Commercial.

 

l.                    Client acknowledges and agrees that it is well informed
about the financial risks associated with the television advertising industry
and that Producer makes no representation or warranty, express or implied, as to
the degree of success to be achieved by reason of the televising of the Direct
Response Commercials, nor shall Client seek to hold Producer liable with respect
thereto. Producer has not made, and does not hereby make, any guarantee,
representation, or warranty with respect to the level of sales and revenue to be
derived as a result of the televising of the Direct Response Commercials, nor
does Producer make any guarantee, representation, or warranty concerning the
meeting of deadlines or the avoidance of delays. Client recognizes and
acknowledges that the level of revenues from sales of the Products of any kind
contemplated by this Agreement is speculative. Client agrees that it shall not
make any claim, nor shall it seek to impose any liability upon Producer or any
of its shareholders, directors, members, officers, agents, employees, attorneys,
or affiliates, based upon any claim that more sales, revenues, media exposure or
customers could have been obtained, or that better business could have been done
than was actually made or done by Client or its successors, licensees and
assigns, or that better business terms, prices or opportunities could have been
obtained, or based on delay or failure to meet deadlines in the production by
Producer.



 

3.Budget.

 

(a)                Client shall pay to Producer a Production Budget for the
Commercial (“Budget”) of no less than Three Hundred Thousand Dollars
(U.S.$300,000) to be utilized in compliance with Exhibit “A” hereto.

 

Payment of the Budget shall be made by wire transfer or cashier’s check as
follows, with timeliness of payment being of the essence:

 

15% ($45,000), upon execution of this Agreement;

 

50% ($150,000) plus approved contingency and overages, within 5 days prior to
first shoot date;

 



3

 

  

20% ($60,000) plus approved contingencies and overages, upon delivery of first
off line rough cut to client

 

15% ($45,000) plus approved contingency and overages, upon Client’s approval of
viewing dub and prior to the release of any Masters to Client, such approval not
to be unreasonably withheld or delayed.

 

Producer has no duty to deliver any edited or camera master to Client until
Producer has received payment in full of all sums due to Producer pursuant to
this Paragraph 3(a) above (i.e., the full 100%). Upon payment of the amounts set
forth in this Section 3(a), Producer shall promptly deliver all such materials
to Client.

 

(b)               Any production work requested by Client that would involve any
change to any previously approved or agreed-upon work, or to Budget items, or to
the schedule, including, but not limited to, any change in the Product, final
script, travel, locations, talent, experts, or testimonials, shall require
appropriate adjustments in the Budget. In the event of such a change, there
shall be an additional payment due to Producer, which Client shall pay promptly
and no later than ten days after receipt of any invoice from Producer for same.
Such changes requested by Client may be noted on an “Overage Sheet.” In no event
shall Producer be required to implement any changes requested by Client that
will result in Overages to the Budget, nor shall Client be obligated to pay for
such Overages, without the prior written consent of Client to such Budget
Overages.

 

(c)                The Budget may include a “Contingency” element for
unanticipated additional costs in production, in which case Producer in its sole
discretion may use the funds that correspond to same to cover any such costs. To
the extent that all of the Contingency funds are not utilized, Producer shall
remit such amount to Client. In addition thereto and in addition to all other
items in the Budget, Client also shall pay and reimburse Producer for all other
agreed upon bona fide expenditures incurred by Producer in connection with the
Commercial or in the course of performing Producer’s services hereunder which
are substantiated by receipted vouchers or paid bills. Because it is not always
practical to obtain expense receipts, a reasonable amount of un-receipted but
actually incurred expenditures by Producer, each of less than two hundred and
fifty Dollars ($250), and not exceeding $1,000 in the aggregate, may be made by
Producer, with all such expenditures required to be reimbursed by Client
promptly and no later than ten days after receipt of any invoice for same.

 

(d)               Unless other provisions have been expressly made in the
Budget, Client shall reimburse Producer’s personnel and crew for all travel and
lodging expenses outside of Los Angeles County, California; provided, however,
that Producer will not incur such expenses without Client’s prior written
consent. Such travel-related expenses may include meetings requested by Client
and travel for testimonial shooting beyond that which is provided for in the
Budget, and shall be reimbursed by Client promptly and no later than ten days
after receipt of any invoice for same.

 

(e)                In the event that the Commercial is not completed and
delivered due directly or indirectly to any request which has been made by
Client for a cessation, postponement, or suspension of production caused by
anything other than a material and uncured breach by Producer of this Agreement,
then Client shall reimburse Producer for all costs and expenses incurred or
committed to by Producer in connection with the production of the Commercial up
to the date of Producer’s receipt such a written request by Client. Said
reimbursement payment by Client shall be made promptly and no later than ten
days after receipt of any invoice for same and shall be in addition to all the
other payments specified to be due to Producer above pursuant to this Paragraph
3.

 



4

 

  

(f)                In the event that the Budget includes payment for Producer’s
services in helping to form and oversee a testimonial group, Client expressly
acknowledges and agrees that it shall be responsible for ensuring that the
design and implementation of the testimonial group, including the development of
all advertising claims therefrom, shall comply with all applicable federal,
state and local laws, and that the protocol for such group is designed in a
manner so as to be safe for all participants. In the absence of negligence or
willful misconduct on the part of Producer, Client shall be responsible for any
claims relating to personal injury or death suffered by any member of the
testimonial group.

 

(g)                Client shall be responsible for payment of all fees and
expenses of any clinical or other scientific studies which Client elects to
obtain for purposes of substantiating claims about the Product to be made in the
Commercial.

 

4.Performance Incentive.

 

(a) For purposes hereof, “Royalty” shall mean:

 

(i) three percent (3%) of all direct response revenue collected (Phone,
Web/Digital, Radio, Print) actually received by Client, or any subsidiary,
affiliate or other entity related to Client from the Product sale in the
Territory, and all such additional Client revenues from all items sold together
with the Product within the same offer (e.g., related products) or offered as
additional products to purchasers of the Product (e.g., upsells, supplements,
nutritionals, club memberships, etc); and all Product Continuity sales, which
for purposes of this Agreement shall be defined as any and all sales from any
re-order or auto-club purchase program for any product whatsoever offered by
Client to consumers at the time of their original purchase of the Product
(hereinafter collectively referred to as “Royalty Bearing Product”), less:
shipping and handling charges, payments by customers of taxes, chargebacks,
returns, refunds, coupons, promotional discounts, rebates, and other consumer
incentives, and replacements and credit card charges, all without deduction or
offset of any sort relative to Producer.

 

And

 

(ii) Producer royalty on “Retail/Wholesale’ revenues will be paid at the rate of
one percent (1%) and will based on Client’s actual wholesale/transfer rate
collected with retail/wholesale accounts in the Territory less: shipping and
handling charges, payments by customers of taxes chargebacks, returns, refunds,
coupons, promotional discounts, co-op allowance, trade discounts, trade deals
and other consumer incentives, and replacements and credit card charges..

 

(iii) All Royalties shall be owed and payable so long as Direct Response
Commercial(s) produced by Producer for Client are airing on TV or Radio and for
a trail window of 6 months after the final airing. Should the Commercials resume
airing on TV or Radio after suspension, the Royalties will commence again in
accordance with this Agreement and Terms. During the Term, Client will pay to
Producer the Royalty within thirty (30) days after the end of each fiscal
quarter for all Royalty-bearing transactions that were consummated during the
preceding fiscal quarter. The Royalty payment shall be accompanied by a written
statement of the total revenue received by Client relative to sales, and other
revenue-generating activities with respect to each item of Royalty Bearing
Product and which shows the direct response revenue collected (as previously
defined in 4(a)(i) and 4(a)(ii) above) by Client for the preceding fiscal
quarter, a categorization of the sources of such revenue and the Royalty due
thereon; and shall also show the total amount of deductions from revenues as
permitted by this Section 4.

 



5

 

  

(iv) If Client terminates LaunchDRTV and hires a new firm who creates a new spot
that is introduced on TV during the tail, then we pro-rate the royalties solely
as related to the ‘tail’ portion of this Agreement paid to LaunchDRTV in
proportion to the average media that was spent for the 3 months prior to
termination on the LaunchDRTV spot vs. the amount spent on new TV media. All
other royalties will remain as covered in this Agreement.

 

(b) Any Royalty not timely paid shall bear interest at the rate of One and
One-Half Percent (1.5%) per month (or such lesser amount as may be the maximum
permitted by law) for each month or portion thereof during which it shall remain
unpaid.

 

(c) Producer shall have the right to procure an audit, at its sole expense, of
the total revenue received by Client relative to the Royalty Bearing Product,
the sources of such revenue and the calculation of the Royalty due thereon by an
independent auditor or chartered accountant, who shall deliver an audited
certificate to Producer within forty-five (45) days after access to such
information has been granted to such auditor or accountant by Client. Client
agrees to give such auditor or accountant full and unfettered access to inspect
all of Client’s books and records, at Client’s regular place of business,
pertaining to the sale of the Products during normal business hours to
facilitate this audit on three business days prior written notice. Producer
shall pay the entire costs and fees for such audit; provided, however, that if
there is any discrepancy greater than Fifty Thousand Dollars ($50,000) or two
percent (2%), whichever is greater, between the Client’s statements with the
audited certificate, Client shall bear the entire costs and fees of the audit,
not to exceed the amount of the discrepancy. If there is any undisputed
discrepancy greater than Fifty Thousand Dollars ($50,000) or two percent (2%),
whichever is larger, between the Licensee’s statements with the audited
certificate, the appropriate adjustment shall be made as between the parties by
Client immediately paying to Producer any outstanding Royalty due together with
interest thereon at the rate of One and One-Half Percent (1.5%) per month
covering the period as from the date that the Royalty should have been paid to
Producer until the date of actual payment. Producer and the auditor performing
such inspection shall agree in writing, prior to engaging in any such
inspection, that the information disclosed in the course of such inspection
shall constitute confidential information of Client and shall not be disclosed
to any person or used for any purpose other than to enforce the provisions of
Agreement.

 

(d) If after the first airing of the Commercial (and any subsequent revisions of
the Commercial by Producer), Client determines that the Commercial is not
profitable, then Client may produce edited versions of the Commercial without
Producer’s involvement. If any such edited version of the Commercial contains a
total of twenty-five percent (25%) or more of any footage, content, GFX,
Animation, developed by Producer, the Producer’s Royalty will continue to apply
in accordance with this Agreement and Terms. If Client develops and airs any
versions using less then 25% of Producer developed content, then those specific
versions will not be subject to the Royalty provisions of this Agreement. Client
maintains the right to shoot and develop new creative versions without Producer
involvement at any point in time, with no royalty tied to those specific
creative versions created without Producer involvement.

 

(e) Client may elect to hire Producer to perform “Campaign Services” in addition
to/in conjunction with this Production Agreement. Those Services, Fees and Terms
shall be outlined in Attached Exhibit B Hereto. (See attached at end of
Agreement)

 

5.Approvals.

 

(a)                Client has the right and obligation to approve or reject in
writing the shooting script or outline prior to the commencement of principal
videotaping or filming, as the case may be, of the Direct Response Commercials.

 



6

 

  

(b)               Client has the right and obligation to approve or reject in
writing the rough cut of the Direct Response Commercials (that is, prior to
commencement of on-line editing). Once the off-line is approved, any further
changes desired by Client in on-line will be billed as an Overage.

 

(c)                Client has the right and obligation to approve or reject in
writing the final “view tape” of the Direct Response Commercials. Once this
“view” or “on-line” tape is approved, any further changes desired by Client will
be billed as an Overage.

 

(d)               Client shall respond in writing to all requests made by
Producer for any of the approvals reference herein above in this Paragraph 5 and
for any other approvals requested by Producer, including for example approvals
of changes, within five (5) business days of their submission by Produce to
Client. In the event of any rejection or response by Client other than an
unqualified approval, Client’s written response shall state the reasons for
same.

 

(e)                Client’s approval of the shooting script or outline, Client’s
approval of the rough cut of the Direct Response Commercials, Client’s approval
of the final “view tape” of the Direct Response Commercials, Client’s approval
of the Direct Response Commercials, and Client’s approval of any changes to any
of same, pursuant to Paragraph 5 (a) to (d) above or otherwise, shall
constitute, to the best of Client’s knowledge and belief, a covenant,
representation, and warranty by Client to Producer of the truth and accuracy of
all the statements and claims expressly or impliedly made within said materials,
of Client’s possession of legally sufficient substantiation for all such
statements and claims, of the Product’s safety and efficacy, of the
non-infringement of any third party’s rights (such as patent, copyright,
trademark, trade dress, trade secret, publicity, or other intellectual property
rights), of Client’s compliance with all rules, regulations and guidelines of
the Federal Trade Commission. Any such approval by Client also shall constitute
a covenant, representation, and warranty by Client that Client has obtained
legal review and clearance opinions from competent legal counsel.

 

(f)                All of Client’s approvals or rejections in this Agreement,
including but not limited to this Section 5, shall be made in Client’s sole
discretion.

 

(g)                If upon Commercial testing Producer and Client agree in
writing to implement changes to the Commercial, Producer shall provide Client a
budget therefore. Subject to Client’s written approval of such budget, Client
shall be billed for actual out of pocket costs incurred by Producer inclusive of
any third-party expenditures aside from additional Talent fees if any.

 



6.Warranties and Representations.

 

(a) Each party, for itself, hereby warrants and represents to the other party
that:

 

(i) it has been duly incorporated and is validly existing as a corporation in
good standing under the laws of its respective state of incorporation and is
duly qualified to do business as a foreign corporation in good standing in all
jurisdictions in which the nature of its business or the character or location
of its properties or assets requires such qualifications;

 

(ii) this Agreement has been duly and validly authorized, executed and delivered
by such party and constitutes a valid, binding and enforceable agreement of such
party;

 

(iii) such party is not (1) in violation of its corporate charter of bylaws, or
(2) in default in the performance or observance of any obligation, agreement,
covenant or condition contained in any instrument to which it is a party or by
which it or any of its material properties is bound, or in violation of any law,
order, rule, regulation, writ, injunction or decree of any governmental
authority or court;

 



7

 

  

(iv) the execution, delivery and performance of this Agreement by such party
will not (1) conflict with or result in a breach of any of the terms, conditions
or provisions of or constitute a default under, or result in the imposition of
any lien, charge or encumbrances upon any of the material properties or assets
of such party pursuant to any bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture, partnership or other agreement or instrument to which it
is a party or by which it or any of its material properties is bound, or (2)
result in the violation by such party of its corporate charter or bylaws, or any
violation of any law, order, rule, regulation, writ, injunction or decree of any
governmental instrumentality or court. No consent, approval, authorization or
order of any governmental agency or court or of any other person is required for
the execution, delivery or performance of this Agreement by such party, except
for those which have been heretofore obtained;

 

(v) there is not now pending or, to the best knowledge of such party, threatened
any action, suit or proceeding to which such party is a party before or by any
court or governmental agency or body, which might result in any material adverse
change in the condition (financial or other), business or prospects of such
party or performance of this Agreement, or might materially and adversely affect
the properties or assets of such party or performance of this Agreement;

 

(vi) such party has the full and complete authority to enter into this Agreement
and to perform in all respects the obligations required to be performed by it
pursuant to this Agreement; and

 

(vii) such party is not bound by, nor will it during the Term enter into any
agreement that would prevent or materially interfere with the performance by
such party of the material terms and conditions of this Agreement.

 

(b) In addition to the foregoing, Client hereby represents and warrants to, and
covenants with, Producer that:

 

(i) Client has the full, unrestricted and exclusive right to acquire, publish,
distribute, license, sell and exploit the Product, and will continue to possess
such rights during the Term;

 

(ii) Client has not granted any rights that would conflict with or derogate from
the rights granted to Producer hereunder;

 

(iii) the Product is safe and efficacious and Client possesses competent and
reliable evidence to such effect;

 

(iv) all statements and claims which will be made, expressly or impliedly, in
the Commercial are and will continue to be truthful and accurate, are and will
continue to be supported by legally sufficient substantiation (including, but
not limited to, clinical studies, trials, tests, or case histories, as and to
the extent legally necessary), and are and will continue to be fully compliant
with all state and federal laws governing advertising including but not limited
to the rules, regulations and guidelines of the Federal Trade Commission;

 

(v) all sales programs for the Product and all statements and claims which will
be made, expressly or impliedly, in the Commercial, are and will continue to be
in compliance with all state and federal laws governing advertising, marketing,
promotion, or sales practices, including but not limited to the rules,
regulations and guidelines of the Federal Trade Commission; and that, prior to
any airing of the Commercial, Client has obtained legal review and a clearance
opinion from competent legal counsel;

 



8

 

  

(vi) the Product is compliant with all applicable federal, state, and local
laws, rules and regulations of any kind or nature, and will continue to be so
compliant during the Term;

 

(vii) Client owns or possesses or controls all requisite rights to use all
patents, patent rights, inventions, trade secrets, know-how, processes,
technology, trademarks, trade names, service marks, service names, copyrights,
trade dress, and other intellectual property rights of any kind or nature
related to the Product or to any of the content of the Commercial, which are
necessary for the performance of this Agreement or for the exploitation of the
Product or the Commercial; and Client has not received any determination of
infringement of or of conflict with, has not received any notice or claim
asserting any infringement of or conflict with, is not infringing or in conflict
with, and will not infringe or be in conflict with, any asserted right of any
third party including, but not limited to, any asserted patent, trade secret,
trademark, trade name, service mark, service name, copyright, trade dress,
privacy, publicity, or other right relating to the Product or Commercial;

 

(viii) Client will do everything necessary to ensure that it is and will
continue to be in compliance with the agreements governing its right to
manufacture and distribute the Product; and Client is not aware of any default
thereunder, or of any fact or circumstance which with notice or the passage of
time may constitute a default, nor any factual basis for same.

 

(c) The representations and warranties which have been made herein above shall
survive the expiration of the Term of this Agreement as well as any termination
of this Agreement for any reason.

 

7.Indemnification.

 

(a) Client shall indemnify, pay for the defense of, and hold harmless Producer
and all of its members, principals, officers, directors, employees, independent
contractors, agents, affiliates, successors, assigns, and licensees from, all
suits, claims, demands, damages, debts, liabilities, accounts reckoning,
obligations, costs, expenses, liens, actions, or causes of action (including,
but not limited to, actual damages, punitive damages, fines, and reasonable
attorneys’ fees and costs, whether or not litigation is commenced) arising out
of, involving, or relating in any way to any of the following: (i) the Product,
including but not limited to, personal injury suffered by consumer purchasers,
testimonialists, on-camera talent or other individuals utilizing the Product;
(ii) any inaccurate information to the best of Producer’s knowledge, data, or
material provided by Client to Producer; (iii) any state, local, or federal law
governing advertising, marketing, promotion, or sales, including, but not
limited to, any rule, regulation, or guideline of the Federal Trade Commission,
as applied to the Product or to any claim or statement made in or to any other
aspect of the Commercial; (iv) any infringement of or any conflict with any
right of any third party, including, but not limited to, any patent, trade
secret, trademark, trade name, service mark, service name, copyright, trade
dress, privacy, publicity, or other right, as applied to the Product or to any
claim or statement made in or to any other aspect of the Commercial; (v) any
material and uncured breach by Client of any material term, condition, or
provision of this Agreement; and (vi) any material breach by Client of any
warranty, representation, or covenant made herein or, with regard to any such
warranty, representation, or covenant, any failure (for any reason) of same to
be true and accurate, or to remain true and accurate, or to be complied with.

 

(b) Producer shall indemnify and hold harmless Client and all of its members,
principals, officers, directors, employees, independent contractors, agents,
affiliates, successors, assigns, and licensees from, all suits, claims, demands
and other liabilities and expenses (including, but not limited to, actual
damages, punitive damages, fines and reasonable attorneys’ fees and costs,
whether or not litigation is commenced) arising out of or relating to the
following: (i) any material and uncured breach by Producer of any term,
condition, or provision of this Agreement; and (ii) any material breach by
Producer of any warranty, representation, or covenant made herein or, with
regard to any such warranty, representation, or covenant, any failure (for any
reason) of same to be true and accurate, or to remain true and accurate, or to
be complied with.

 



9

 

  

(c) In connection with any claim giving rise to a right of defense and/or
indemnity in favor of one party hereto, by another party hereto, pursuant to
this Paragraph 7, which claim results from or arises out of any claim or legal
proceeding brought by a third party, the indemnifying party, using its own
counsel at its own expense, shall be entitled to control said defense and
settlement of claims against of the indemnified party (including controlling the
settlement or other adjudication of any such claim) . The indemnified party
shall be entitled to participate, but not control, said defense. Each party
shall notify the other of any such third party demand, suit, or claim, promptly
after discovery of same.

 

(d) The provisions of this Paragraph 7 shall survive shall survive the
expiration of the Term of this Agreement as well as any termination of this
Agreement for any reason.

 

8.Termination.

 

In addition to all other rights of each party, at law or in equity, resulting
from non-compliance by the other party with this Agreement, each party may
terminate the Term of this Agreement upon seven (7) days written notice to the
other party in the event of any of the following:

 

(a) Such party defaults in any material respect in the performance or observance
of any term, covenant or agreement contained in this Agreement, and the same
continues for a period of fourteen (14) days following the receipt of such party
of notice from the other party of such non-compliance;

 

(b) Any representation or warranty made by a party herein or in connection with
the execution and delivery of this Agreement shall prove to have been incorrect,
when made, in any material respect; or

 

(c) (i) The institution of any proceedings by or against a party seeking relief,
reorganization of such party or arrangement with such party’s creditors under
any laws relating to insolvency or bankruptcy, (ii) any general assignment for
the benefit of, such party’s entering into a composition with, such party’s
creditors, (iii) the appointment, or the consenting to the appointment of, a
receiver, liquidator, trustee or other custodian for all or substantially all of
such party’s company or assets, (iv) the liquidation, dissolution or winding up
of such party’s business, or (v) the entry of an order by a court of competent
jurisdiction (A) finding such party to be bankrupt or insolvent, (B) ordering or
approving such party’s liquidation, reorganization or any alteration or
modification of the rights of such party’s creditors, or (C) assuming custody
of, or appointing a receiver or other custodian for, all or a substantial part
of such party’s property.

 

9.Confidentiality.

 

(a) The parties recognize that during the course of performing their duties
hereunder they may become aware of proprietary, confidential information
concerning the other party, its products, methods, processes, formulations,
product development, billing practices, financial condition, business plans
etc., or information the other party designates as confidential (collectively
“Confidential Information”). Each party agrees that it will maintain in
confidence and not disclose to any third party at any time any such Confidential
Information if it previously has been identified specifically and in writing as
being Confidential Information under this Agreement, and shall not use any such
specifically identified Confidential Information to the detriment of the other
party or for any purpose not contemplated by this Agreement. Producer
acknowledges that Client is a publicly traded company and will not utilize any
information it learns with respect to Client, the Commercial, the Products, or
the success of the project contemplated hereby. This is in no way includes any
knowledge, information, or best practices Producer was aware of prior to
entering into Agreement with Client, even if shared with Client, nor any
information already in the public domain.

 



10

 

  

(b) The obligation of confidentiality set forth above shall survive the
expiration or other termination of this Agreement, provided, however, that a
party (the “Disclosing Party”) may during the Term hereof or thereafter disclose
Confidential Information to the extent required by applicable law or the order
of a court of competent jurisdiction. In the event the Disclosing Party is
required by applicable law or the order of a court of competent jurisdiction to
disclose any Confidential Information, such party agrees to provide the other
party with prompt notice of any such requirement so that the other party may
seek an appropriate protective order. Failing the entry of a protective order or
the receipt of a waiver hereunder, the Disclosing Party will disclose only that
portion of the Confidential Information which has been required.

 

(c) The term “Confidential Information” and the provisions of this Agreement
relating thereto shall not apply to any information which:

 

(i) becomes generally available to the public, other than as a result of a
disclosure by Producer in violation of this Agreement;

 

(ii) was available, or becomes available, on a non-confidential basis from a
source other than either of the parties hereto;

 

(iii) is developed independently and is not based upon or derived from
Confidential Information.

 

10.Force Majeure.

 

Either party may suspend the performance of its obligations hereunder in the
event of any of the following contingencies, if by reason of any such
contingency, it is materially hampered in the performance of its obligations
under this Agreement or such performance becomes impossible or Commercially
impracticable: acts of God, fire, catastrophe, labor disagreement, acts of
government, its agencies or officers, any order, regulation, ruling or action of
any labor union or association affecting the party or the industry in which it
is engaged, or any other cause not mainly within its control.

 

11.Insurance.

 

Client will obtain and maintain at its sole expense during the Term hereof and
for a period of one (1) year thereafter a comprehensive general liability and
product liability insurance policy with minimum limits of One Million Dollars
($1,000,000.00) per incident and Two Million Dollars ($2,000,000.00) in the
aggregate, specifically naming Producer and its respective members, officers,
directors, employees, and independent contractors as additional insureds. Such
insurance policy shall provide that it cannot be canceled or modified without
the insured first giving Producer thirty (30) days prior written notice. Client
will furnish Producer with a true and legible copy of the insurance certificate
and evidence of Producer being named as an additional insured, upon demand.
Producer has, and, subject to Client’s compliance with this Agreement, agrees to
maintain (at least until such time as Producer delivers a master to Client) a
production insurance policy, for the negative.

 



11

 

  

12.Assignment.

 

Neither party may assign any right or delegate any duty hereunder without the
express prior written consent of the other, which consent shall not be
unreasonably withheld. The prohibition shall not prevent any party from
contracting with third parties for services to be provided in furtherance of the
performance required of each under this Agreement. No assignment shall be valid
unless the assignee assumes in writing all the obligations of the assignor
hereunder.

 

13.Disputes.

 

Except for claims or controversies seeking injunctive relief to enforce the
provisions of Section 9 hereof by either party, any claim or controversy arising
out of, relating to or concerning this Agreement, the breach of this Agreement
or the Commercial, including any statutory claims (including, without
limitation, the arbitrability of any claim or controversy), shall be settled by
final and binding arbitration before a single neutral arbitrator in Los Angeles
County, California, in accordance with the JAMS/Endispute Rules and Procedures,
which shall specifically include the right to discovery and the rules of
evidence set forth in the California Evidence Code, and in conjunction with the
applicable law governing this Agreement. In the event that Licensor and Licensee
cannot mutually agree upon the arbitrator, the then presiding judge of the
Superior Court of the State of California located in the County of Los Angeles
shall appoint the arbitrator. Except as set forth above, this arbitration
includes all claims whether arising in tort or contract and whether arising
under statute or common law. The arbitrator shall issue a written finding of
fact and conclusions of law, which may be enforced in any court of competent
jurisdiction. The arbitrator shall have the authority to grant all monetary or
equitable relief, including, without limitation, costs to the prevailing party
where authorized by law. The fees of the arbitrator and all other costs that are
unique to arbitration shall be split equally between the parties.

 

14.Notices.

 

Any notice required by or provided pursuant to this Agreement shall be given in
writing by Certified Mail, Return Receipt Requested, or any professional
delivery service that requires a signed, written receipt confirming delivery of
the envelope or package containing the notice. Said notice shall be provided to
the following addresses:

 

IF TO CLIENT:

Ted Karkus/

TK Supplements, Inc.

621 N. Shady Retreat Road

Doylestown, PA 18901

 

 

IF TO PRODUCER:

Drew Plotkin/Sam Najah

Launch DRTV

12211 W. Washington Blvd. 2nd Floor
Los Angeles, CA  90066

Attn: Drew Plotkin

 



12

 

  

15.Work for Hire.

 

The Commercial and all of the results and proceeds of the services furnished
hereunder shall be a “work made for hire” for Client under the US Copyright Act
to the extent approved, paid for and produced hereunder, and Client shall be
deemed the author thereof and shall from creation own all right, title and
interest therein. If the Commercial is deemed not to be a work made for hire,
then Producer shall irrevocably assign all of its right, title and interest
therein to Client. All raw footage, tapes, related documentation and other
physical elements relating to the Commercial shall be owned by and delivered to
Client concurrently with delivery of the Masters. Producer shall execute and
deliver to Client such additional documents and instruments as Client may
request in connection with documenting or evidencing Client’s ownership of the
intellectual property rights applicable to the Commercial. The above provisions
of this paragraph are subject to and conditioned upon Client’s performance of
Section 3 (a) of the Agreement.

 

16.General Provisions.

 

(a)                This Agreement constitutes the entire understanding and
agreement of the parties with respect to its subject matter and supersedes any
and all prior understandings and agreements.

 

(b)               This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware applicable to contracts made
in and wholly to be performed therein.

 

(c)                This Agreement may not be amended or modified except in a
written instrument signed by the party against whom enforcement is sought.

 

(d)               Subject to any restrictions on transferability contained in
this Agreement, this Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors-in-interest and permitted assigns.
Nothing contained in this subparagraph 16(d) shall create any rights enforceable
by any person not a party to this Agreement, except for the rights of
successors-in-interest and permitted assigns of each party hereto (unless such
rights are expressly granted in this Agreement to other persons specifically
identified and named herein).

 

(e)                Paragraph headings are used for convenience and are not to be
interpreted as part of this Agreement.

 

(f)                The parties to this Agreement are acting as independent
contractors and nothing herein shall be construed as creating a partnership or
other joint business venture. Neither party has the authority to act on behalf
of or bind the other except as expressly set forth herein.

 

(g)               In the event that any provision of this Agreement is held to
be unenforceable or contrary to law, then the Agreement shall be interpreted, to
the extent possible, without such provision.

 

(h)               Each party shall execute and deliver all instruments and
documents and take all actions as may be reasonably required to effectuate this
Agreement.

 



13

 

  

(i)                 In the event of any dispute between the parties to enforce
or interpret the provisions of this Agreement, the prevailing party in such
dispute shall be entitled to recover from the other party all reasonable costs,
expenses and attorney’s fees, and costs actually incurred relating to or arising
from such dispute, including, but not limited to, in connection with any
arbitration.

 

(j)                 No waiver by a party of any provision of this Agreement
shall operate as, or be deemed to be, a continuing waiver of such provision or a
waiver of any similar or dissimilar provision, unless such waiver is contained
in a written instrument signed by the party against whom enforcement is sought.

 

(k)               Time and strict punctual performance are of the essence with
respect to provisions herein concerning payments and approvals to be made by
Client.

 

(l)                 Each party shall be responsible for the reporting and
payment of its own federal, state, and local taxes and licenses.

 

(m)             Each of the parties hereto represents and agrees with the other
that (i) it has been represented by independent counsel of its own choosing,
(ii) it has had the full right and opportunity to consult with its respective
attorneys and other advisers and has availed itself of this right and
opportunity, (iii) its authorized officers have carefully read and fully
understand this Agreement in its entirety and have had it fully explained to
them by such party’s counsel, (iv) each is fully aware of the contents hereof
and its meaning, intent and legal effect, and (v) its authorized officer is
competent to execute this Agreement and has executed this Agreement free from
coercion, duress and undue influence. Each party and its counsel cooperated in
the drafting and preparation of this Agreement, and the documents referred to
herein. Accordingly, any rule of law, including, but not limited to, California
Civil Code Section 1654, or any legal decision that would require interpretation
of any ambiguities in this Agreement against the party that drafted it, is of no
application and is hereby expressly waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to effectuate the intentions of the
parties hereto.

 

(n)               EXCEPT WITH RESPECT TO EACH PARTY’S OBLIGATION TO INDEMNIFY
THE OTHER AS SET FORTH IN SECTION 7, ABOVE, IN NO EVENT SHALL EITHER PARTY HAVE
ANY LIABILITY TO THE OTHER PARTY OR ANY THIRD PARTY, FOR ANY CAUSE OF ACTION
RELATING TO THIS AGREEMENT FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
SPECULATIVE DAMAGES, INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS
OR USE, BUSINESS INTERRUPTION, OR LOSS OF GOODWILL, IRRESPECTIVE OF WHETHER
EITHER PARTY HAS ADVANCE NOTICE OF THE POSSIBILITY OF SUCH DAMAGES

 

(o)               This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile, and signatures on a facsimile copy hereof shall be deemed authorized
original signatures.

 



14

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

Pacific Custom Video Productions, Inc., a California Corporation

dba “LAUNCH DRTV”

 

TK Supplements, Inc., a

Delaware Corporation



“Producer”   “Client” By:     By:   Title:     Title:  

 

 

15

 

 

Exhibit “A”

Budget

 

 

 



16